Case 14-19851-amc        Doc 33    Filed 04/17/20 Entered 04/17/20 09:52:24             Desc Main
                                   Document     Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               :
         Marcia Randazzo                             :       Case No.: 14-19851AMC
                                                     :
         Debtor                                      :       Chapter 13

                                 CERTIFICATE OF SERVICE

        I, Brad J. Sadek, Esq., certify that on the date indicated below served a true and correct
copy of the Debtor’s Motion to Incur New Debt and Notice of Motion was served by electronic
delivery or overnight US Mail to the Debtor, the United States Trustee, the Trustee, all secured,
priority and affected parties per the address provided on their Proof of Claims and on the
following parties:


William C. Miller, Esq.                              Carol Fahy, Buyers Agent
Standing Chapter 13 Trustee                          (CarolFahy@remax.net)
P.O. Box 1229
                                                     RE/MAX Premier Properties
Philadelphia, Pa 19105
                                                     1861-1863 Pulaski Highway
United States Trustee                                Bear, DE 19701
200 Chestnut Street, Suite 502
Philadelphia, Pa 19106                               Wayne Moses, President
                                                     (via facsimile 302-892-2606)
                                                     Pike Creek Mortgage Services, Inc.
                                                     2100 Drummond Plaza
                                                     Newark, DE 19711

                                                     BMW Bank of America
                                                     (ecfnotices@ascensioncapitalgroup.com)
                                                     PO Box 201347
                                                     Arlington, TX 76006




Dated: April 6, 2020                                 /s/ Brad J. Sadek, Esq
                                                     Brad J. Sadek, Esq., Attorney for Debtor
                                                     Sadek and Cooper Law Offices
                                                     1315 Walnut Street, Suite #502
Case 14-19851-amc   Doc 33   Filed 04/17/20 Entered 04/17/20 09:52:24   Desc Main
                             Document     Page 2 of 2



                                           Philadelphia, PA 19107
